DETAILED ACTION
	This is a final office action on the merits in response to communications on 5/13/2022.  Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17, see page 7, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2015/0217449) in view of Stephens, JR. (US 2015/0057801) and Schooleman et al. (US 20110029903).
Regarding claim 1, Meier et al. teaches:
capturing, using a sensor, a first data corresponding to a first action of the autonomous device (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot), 
transmitting the first data to an interface that is viewable by an operator (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data;             figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, indicating option of sensor data transmitting to the user device ), and 
controlling the autonomous device, via an input control device by the operator, to cause the autonomous device to undertake a second action, the second action associated with a second data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device), 
wherein the first data and the second data are utilized by an artificial intelligence model for future control of the autonomous device (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy; discuss policy/control policy and actions, block 520 has robot performs action); and
generating control signal by the artificial intelligence model (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy; discuss policy/control policy and actions, block 520 has robot performs action);

Meier et al. does not explicitly teach:
interface is a virtual reality interface;
wherein the data is displayed to the operator by using the interface;
However, Stephens, JR. teaches:
interface is a virtual reality interface;
(at least figs. 1-2E, [0043]-[0060] discuss video 17 being displayed on display devices, discuss ART virtual video stream, [0050] discuss allowing the handler to move virtually in real time though the computer-generated landscape) to give the handler and other mission personnel a robot-eye view ([0049]) and allowing the handler to move virtually in real time though the computer-generated landscape ([0050]);
wherein the data is displayed to the operator by using the interface;
 (at least figs. 1-2E, [0043]-[0060] discuss video 17 and ART video 21 being displayed on display devices; [0050] discuss allowing the handler to move virtually in real time though the computer-generated landscape) to give the handler and other mission personnel a robot-eye view ([0049]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface; wherein the data is displayed to the operator by using the interface as taught by Stephens, JR. to give the handler and other mission personnel a robot-eye view and allowing the handler to move virtually in real time though the computer-generated landscape.

Further, Meier et al. does not explicitly teach:
wherein the first data is captured at a frame rate;
the first data at a refresh rate to an interface;
wherein the refresh rate and the frame rate are different rates;
However, Schooleman et al. teaches:
also interface is a virtual reality interface;
also wherein the data is displayed to the operator by using the interface;
(at least figs. 1-14, [0089]-[0166] discuss VIRTUAL REALITY IMAGE GENERATING SYSTEM, display members 7 and 8, discuss “The left-eye display member 7 and right-eye display member 8 can thereby supply respectively the left-eye and right-eye composite images of the mixed reality space, which when presented to respectively the left eye 9 and right eye 10 of the observer produce a stereoscopic view (3D-view) of the mixed reality work space for the observer”, “the composite image presents the physical work space and/or virtual space, more preferably both, in a stereoscopic view to provide the observer 27 with a 3D-mixed reality experience”);
wherein the first data is captured at a frame rate;
the first data at a refresh rate to an interface;
wherein the refresh rate and the frame rate are different rates;
(at least figs. 1-14, [0089]-[0166] discuss VIRTUAL REALITY IMAGE GENERATING SYSTEM, display members 7 and 8, discuss “The left-eye display member 7 and right-eye display member 8 can thereby supply respectively the left-eye and right-eye composite images of the mixed reality space, which when presented to respectively the left eye 9 and right eye 10 of the observer produce a stereoscopic view (3D-view) of the mixed reality work space for the observer”, “the composite image presents the physical work space and/or virtual space, more preferably both, in a stereoscopic view to provide the observer 27 with a 3D-mixed reality experience”;    in particular at least fig. 1 [0089]-[0095] discuss “The image pickup means 5, 6 may include one or more (e.g., one or at least two) image pickup members 5, 6 such as cameras, more suitably digital video cameras capable of capturing frames of video data, suitably provided with an objective lens or lens system. To allow for substantially real-time operation of the system, the image pickup means 5, 6 may be configured to capture an image of the physical work space 2 at a rate of at least about 30 frames per second, preferably at a rate corresponding to the refresh rate of the display means, such as, for example at 60 frames per second”; discuss “To allow for substantially real-time operation of the system, the display means 5, 6 may preferably provide refresh rates substantially same or higher than the image capture rates of the image pickup means 5, 6. For example, the display means 7, 8 may provide refresh rates of at least about 30 frames per second, such as for example 60 frames per second”) to allow for substantially real-time operation ([0089]-[0095]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. with interface is a virtual reality interface; wherein the data is displayed to the operator using the interface; wherein the first data is captured at a frame rate; the first data at a refresh rate to an interface; and wherein the refresh rate and the frame rate are different rates; as taught by Schooleman et al. to allow for substantially real-time operation.

Regarding claim 2, Meier et al. teaches:
controlling the autonomous device to undertake a third action, wherein the third action is determined by analysis of the first data and the second data by the artificial intelligence model (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy);

Regarding claim 3, Meier et al. teaches:
wherein the first data and the second data are captured using a camera (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot, [0107]-[0110] discuss block 425 using user command/corrective action, and feature extracted from video stream of the user),

Regarding claim 4, Meier et al. teaches:
wherein the artificial intelligence model is a deep learning model (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy); this is consistent with present application’s publication 20190155266 at [0207]-[0209] [0482] and its definition of deep learning models

Regarding claim 5, Meier et al. in view of Stephens, JR. and Schooleman et al. teaches:
as applied to claim 1, interface is virtual reality interface;
Meier et al. teaches:
wherein the input control device comprises at least one of a joystick, a keyboard, a mouse, or a game pad that is coupled to the interface (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;      [0107]-[0110] discuss block 425 using user command/corrective action, and feature extracted from video stream of the user, discuss at least joystick as a controller of a user interface)

Regarding claim 6, Meier et al. in view of Stephens, JR. and Schooleman et al. teaches:
as applied to claim 1, interface is virtual reality interface;
Meier et al. does not explicitly teach:
wherein the interface is an interface headset;
However, Schooleman et al. teaches;
also interface is a virtual reality interface;
wherein the interface is a headset (at least figs. 1-14, [0089]-[0166] discuss VIRTUAL REALITY IMAGE GENERATING SYSTEM, display members 7 and 8, discuss “The left-eye display member 7 and right-eye display member 8 can thereby supply respectively the left-eye and right-eye composite images of the mixed reality space, which when presented to respectively the left eye 9 and right eye 10 of the observer produce a stereoscopic view (3D-view) of the mixed reality work space for the observer”, “the composite image presents the physical work space and/or virtual space, more preferably both, in a stereoscopic view to provide the observer 27 with a 3D-mixed reality experience”; discuss “the housing 1 is preferably configured to position the image pickup members 5, 6 and the display members 7, 8 relative to one another such that when the observer directs his sight at the display members 7, 8”) to allow for substantially real-time operation ([0089]-[0095]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. with interface is a virtual reality interface; and wherein the interface is a headset as taught by Schooleman et al. to allow for substantially real-time operation.

Regarding claim 7, Meier et al. teaches:
wherein the artificial intelligence model further utilizes environmental sensor information (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy;          ,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data, [0078] It will be appreciated that one or more components of user interface 206 (e.g., microphone 236 and/or touch sensor 238) can also serve as an environmental sensor 218,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot)

Regarding claim 8, Meier et al. teaches:
wherein the environmental sensor information is gathered from at least one of a proximity sensor, a chemical sensor, a temperature sensor, an inertial measurement sensor, or a gyroscope (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy;          ,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data, [0078] It will be appreciated that one or more components of user interface 206 (e.g., microphone 236 and/or touch sensor 238) can also serve as an environmental sensor 218,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot;       [0082]-[0083])

	Regarding claim 9, Meier et al. teaches:
	a sensor configured to capture a first data corresponding to a first action taken by the autonomous device (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot); 
	an interface communicatively coupled to the sensor, the interface configured to receive the first data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data;             figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, indicating option of sensor data transmitting to the user device ); and 
	an input control configured to transmit a control signal to the autonomous device, the control signal configured to cause the autonomous device to undertake a second action, wherein the second action is associated with a second data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device); and 
	an artificial intelligence model configured to receive the first data and the second data, and further configured to analyze the first data and the second data for future control of the autonomous device (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy);
wherein the artificial intelligence model is used to provide control signal to the autonomous device (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy; discuss policy/control policy and actions, block 520 has robot performs action);

Meier et al. does not explicitly teach:
interface is a virtual reality interface;
the interface configured to display the first data;
wherein the data is displayed by the interface;
However, Stephens, JR. teaches:
interface is a virtual reality interface;
(at least figs. 1-2E, [0043]-[0060] discuss video 17 being displayed on display devices, discuss ART virtual video stream, [0050] discuss allowing the handler to move virtually in real time though the computer-generated landscape) to give the handler and other mission personnel a robot-eye view ([0049]) and allowing the handler to move virtually in real time though the computer-generated landscape ([0050]);
the interface configured to display the first data;
wherein the data is displayed by the interface;
 (at least figs. 1-2E, [0043]-[0060] discuss video 17 and ART video 21 being displayed on display devices; [0050] discuss allowing the handler to move virtually in real time though the computer-generated landscape) to give the handler and other mission personnel a robot-eye view ([0049]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface; the interface configured to display the first data; wherein the data is displayed by the interface; as taught by Stephens, JR. to give the handler and other mission personnel a robot-eye view and allowing the handler to move virtually in real time though the computer-generated landscape.

Further, Meier et al. does not explicitly teach:
wherein the first data is captured at a frame rate;
display the first data at a refresh rate;
wherein the refresh rate and the frame rate are different rates;
However, Schooleman et al. teaches:
also interface is a virtual reality interface;
also the interface configured to display the first data;
also wherein the data is displayed by the interface;
(at least figs. 1-14, [0089]-[0166] discuss VIRTUAL REALITY IMAGE GENERATING SYSTEM, display members 7 and 8, discuss “The left-eye display member 7 and right-eye display member 8 can thereby supply respectively the left-eye and right-eye composite images of the mixed reality space, which when presented to respectively the left eye 9 and right eye 10 of the observer produce a stereoscopic view (3D-view) of the mixed reality work space for the observer”, “the composite image presents the physical work space and/or virtual space, more preferably both, in a stereoscopic view to provide the observer 27 with a 3D-mixed reality experience”);
wherein the first data is captured at a frame rate;
display the first data at a refresh rate;
wherein the refresh rate and the frame rate are different rates;
 (at least figs. 1-14, [0089]-[0166] discuss VIRTUAL REALITY IMAGE GENERATING SYSTEM, display members 7 and 8, discuss “The left-eye display member 7 and right-eye display member 8 can thereby supply respectively the left-eye and right-eye composite images of the mixed reality space, which when presented to respectively the left eye 9 and right eye 10 of the observer produce a stereoscopic view (3D-view) of the mixed reality work space for the observer”, “the composite image presents the physical work space and/or virtual space, more preferably both, in a stereoscopic view to provide the observer 27 with a 3D-mixed reality experience”;    in particular at least fig. 1 [0089]-[0095] discuss “The image pickup means 5, 6 may include one or more (e.g., one or at least two) image pickup members 5, 6 such as cameras, more suitably digital video cameras capable of capturing frames of video data, suitably provided with an objective lens or lens system. To allow for substantially real-time operation of the system, the image pickup means 5, 6 may be configured to capture an image of the physical work space 2 at a rate of at least about 30 frames per second, preferably at a rate corresponding to the refresh rate of the display means, such as, for example at 60 frames per second”; discuss “To allow for substantially real-time operation of the system, the display means 5, 6 may preferably provide refresh rates substantially same or higher than the image capture rates of the image pickup means 5, 6. For example, the display means 7, 8 may provide refresh rates of at least about 30 frames per second, such as for example 60 frames per second”) to allow for substantially real-time operation ([0089]-[0095]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. interface is a virtual reality interface; the interface configured to display the first data; wherein the data is displayed by the interface; wherein the first data is captured at a frame rate; display the first data at a refresh rate; wherein the refresh rate and the frame rate are different rates as taught by Schooleman et al. to allow for substantially real-time operation.

Regarding claim 10, the cited portions and rationale of claim 2 read on this claim.

Regarding claim 11, Meier et al. teaches:
wherein the sensor is a camera (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot, [0107]-[0110] discuss block 425 using user command/corrective action, and feature extracted from video stream of the user),

Regarding claim 12, the cited portions and rationale of claim 4 read on this claim.

Regarding claim 13, Meier et al. in view of Stephens, JR. and Schooleman et al. teaches:
as applied to claim 9, interface is virtual reality interface;
Meier et al. teaches:
wherein the input control is selected from a group consisting of a joystick, a keyboard, a mouse, and a game pad that is coupled to the interface (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;      [0107]-[0110] discuss block 425 using user command/corrective action, and feature extracted from video stream of the user, discuss at least joystick as a controller of a user interface);

Regarding claim 14, the cited portions and rationale of claim 6 read on this claim.

Regarding claim 15, the cited portions and rationale of claim 7 read on this claim.

Regarding claim 16, the cited portions and rationale of claim 8 read on this claim.

Regarding claim 17, Meier et al. teaches:
capturing, using a sensor, a first data corresponding to a first action of the autonomous device (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot); 
transmitting the first data to an interface that is viewable by a human operator (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data;             figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, indicating option of sensor data transmitting to the user device ); 
controlling the autonomous device, via an input control device by the human operator, to cause the autonomous device to undertake a second action, the second action associated with a second data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device);
 analyzing, by an artificial intelligence model, the first data and the second data; and 
generating a control signal, by the artificial intelligence model, to cause the autonomous device to undertake a third action;
(at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy);

Meier et al. does not explicitly teach:
interface is a virtual reality interface;
wherein the data is displayed to the operator by using the interface;
wherein the third action is configured to mimic an action of the human operator;
	However, Stephens, JR. teaches:
interface is a virtual reality interface;
wherein the data is displayed to the operator by using the interface;
 (at least figs. 1-2E, [0043]-[0060] discuss video 17 being displayed on display devices, discuss ART virtual video stream, [0050] discuss allowing the handler to move virtually in real time though the computer-generated landscape) to give the handler and other mission personnel a robot-eye view ([0049]) and allowing the handler to move virtually in real time though the computer-generated landscape ([0050]);
wherein the third action is configured to mimic an action of the human operator (at least figs. 1-2E, [0043]-[0060] discuss video 17 and ART video 21 being displayed on display devices, discuss handler to take further action, for example, taking another step forward, and “follow me” data 28 is routed to the robot 1, claim 7 discuss mimic) to allow the handler to move virtually ([0050]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface; wherein the data is displayed to the operator by using the interface; and wherein the third action is configured to mimic an action of the human operator as taught by Stephens, JR. to give the handler and other mission personnel a robot-eye view and allowing the handler to move virtually in real time though the computer-generated landscape and to allow the handler to move virtually.

Further, Meier et al. does not explicitly teach:
wherein the first data is captured at a frame rate;
the first data at a refresh rate to an interface;
wherein the refresh rate and the frame rate are different rates;
However, Schooleman et al. teaches:
also interface is a virtual reality interface;
also wherein the data is displayed to the operator by using the interface;
(at least figs. 1-14, [0089]-[0166] discuss VIRTUAL REALITY IMAGE GENERATING SYSTEM, display members 7 and 8, discuss “The left-eye display member 7 and right-eye display member 8 can thereby supply respectively the left-eye and right-eye composite images of the mixed reality space, which when presented to respectively the left eye 9 and right eye 10 of the observer produce a stereoscopic view (3D-view) of the mixed reality work space for the observer”, “the composite image presents the physical work space and/or virtual space, more preferably both, in a stereoscopic view to provide the observer 27 with a 3D-mixed reality experience”);
wherein the first data is captured at a frame rate;
the first data at a refresh rate to an interface;
wherein the refresh rate and the frame rate are different rates;
(at least figs. 1-14, [0089]-[0166] discuss VIRTUAL REALITY IMAGE GENERATING SYSTEM, display members 7 and 8, discuss “The left-eye display member 7 and right-eye display member 8 can thereby supply respectively the left-eye and right-eye composite images of the mixed reality space, which when presented to respectively the left eye 9 and right eye 10 of the observer produce a stereoscopic view (3D-view) of the mixed reality work space for the observer”, “the composite image presents the physical work space and/or virtual space, more preferably both, in a stereoscopic view to provide the observer 27 with a 3D-mixed reality experience”;    in particular at least fig. 1 [0089]-[0095] discuss “The image pickup means 5, 6 may include one or more (e.g., one or at least two) image pickup members 5, 6 such as cameras, more suitably digital video cameras capable of capturing frames of video data, suitably provided with an objective lens or lens system. To allow for substantially real-time operation of the system, the image pickup means 5, 6 may be configured to capture an image of the physical work space 2 at a rate of at least about 30 frames per second, preferably at a rate corresponding to the refresh rate of the display means, such as, for example at 60 frames per second”; discuss “To allow for substantially real-time operation of the system, the display means 5, 6 may preferably provide refresh rates substantially same or higher than the image capture rates of the image pickup means 5, 6. For example, the display means 7, 8 may provide refresh rates of at least about 30 frames per second, such as for example 60 frames per second”) to allow for substantially real-time operation ([0089]-[0095]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. with interface is a virtual reality interface; wherein the data is displayed to the operator by using the interface; wherein the first data is captured at a frame rate; the first data at a refresh rate to an interface; wherein the refresh rate and the frame rate are different rates; as taught by Schooleman et al. to allow for substantially real-time operation.

Regarding claim 18, the cited portions and rationale of claim 4 read on this claim.

Regarding claim 19, the cited portions and rationale of claim 5 read on this claim.

Regarding claim 20, the cited portions and rationale of claim 7 read on this claim.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2015/0217449) in view of Stephens, JR. (US 2015/0057801) and Schooleman et al. (US 20110029903) as applied to claims 1 and 9 above, and further in view of ‘587 Stephens, JR. (US 2013/0211587).
Regarding claim 6, Meier et al. in view of Stephens, JR. and Schooleman et al. teaches:
as applied to claim 1, interface is virtual reality interface;
Meier et al. does not explicitly teach:
wherein the interface is an interface headset;
However, Schooleman et al. teaches;
also interface is a virtual reality interface;
wherein the interface is a headset (at least figs. 1-14, [0089]-[0166] discuss VIRTUAL REALITY IMAGE GENERATING SYSTEM, display members 7 and 8, discuss “The left-eye display member 7 and right-eye display member 8 can thereby supply respectively the left-eye and right-eye composite images of the mixed reality space, which when presented to respectively the left eye 9 and right eye 10 of the observer produce a stereoscopic view (3D-view) of the mixed reality work space for the observer”, “the composite image presents the physical work space and/or virtual space, more preferably both, in a stereoscopic view to provide the observer 27 with a 3D-mixed reality experience”; discuss “the housing 1 is preferably configured to position the image pickup members 5, 6 and the display members 7, 8 relative to one another such that when the observer directs his sight at the display members 7, 8”) to allow for substantially real-time operation ([0089]-[0095]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. with interface is a virtual reality interface; and wherein the interface is a headset as taught by Schooleman et al. to allow for substantially real-time operation.

In addition and in the alternative, ‘587 Stephens, JR. teaches:
also interface is a virtual reality interface;
wherein the interface is a headset (at least [0039] discuss googles 42) to receive sensual feedback from the proxy ([0039]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface; and wherein the interface is a headset as taught by ‘587 Stephens, JR. to receive sensual feedback from the proxy.

	Regarding claim 14, the cited portions and rationale of claim 6 read on this claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664